EXHIBIT DateDecember PARAGON SHIPPING INC. as Borrower - and - THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders - and - BANK OF SCOTLAND PLC. as Agent, Mandated Lead Arranger, Underwriter and as Security Trustee - and - BANK OF SCOTLAND PLC. as Swap Bank LOAN AGREEMENT relating to a secured revolving credit facility of up to US$89,000,000 WATSON FARLEY & WILLIAMS Piraeus INDEX Clause Page 1 INTERPRETATION 1 2 FACILITY 17 3 POSITION OF THE LENDERS, THE SWAP BANK AND THE MAJORITY LENDERS 18 4 DRAWDOWN 19 5 INTEREST 20 6 INTEREST PERIODS 22 7 DEFAULT INTEREST 22 8 REPAYMENT REDUCTION, REPAYMENT AND PREPAYMENT 23 9 CONDITIONS PRECEDENT 26 10 REPRESENTATIONS AND WARRANTIES 27 11 GENERAL UNDERTAKINGS 29 12 CORPORATE UNDERTAKINGS 32 13 INSURANCE 34 14 SHIP COVENANTS 39 15 SECURITY COVER 43 16 PAYMENTS AND CALCULATIONS 44 17 APPLICATION OF RECEIPTS 46 18 APPLICATION OF EARNINGS 47 19 EVENTS OF DEFAULT 48 20 FEES AND EXPENSES 52 21 INDEMNITIES 53 22 NO SET-OFF OR TAX DEDUCTION 55 23 ILLEGALITY, ETC 56 24 INCREASED COSTS 57 25 SET OFF 58 26 TRANSFERS AND CHANGES IN LENDING OFFICES 58 27 VARIATIONS AND WAIVERS 61 28 NOTICES 62 29 SUPPLEMENTAL 64 30 LAW AND JURISDICTION 65 SCHEDULE 1LENDERS AND COMMITMENTS 66 SCHEDULE 2DETAILS OF INITIAL SHIPS AND OWNERS 67 SCHEDULE 3DRAWDOWN NOTICE 68 SCHEDULE 4CONDITION PRECEDENT DOCUMENTS 69 SCHEDULE 6FORM OF COMPLIANCE CERTIFICATE 77 SCHEDULE 7MANDATORY COST FORMULA 78 SCHEDULE 8DESIGNATION NOTICE 80 SCHEDULE 9REDUCTION OF LOAN 81 EXECUTION PAGES 82 THIS LOAN AGREEMENT is made onDecember BETWEEN: (1) PARAGON SHIPPING INC. a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960 as Borrower; (2) THE BANKS AND FINANCIAL INSTITUTIONSlisted in Schedule 1, as Lenders; (3) BANK OF SCOTLAND PLC acting through its office at Pentland House, 8 Lochside Avenue, Edinburgh, EH12 9DJ, Scotland, as Agent; (4) BANK OF SCOTLAND PLC acting through its office at Pentland House, 8 Lochside Avenue, Edinburgh, EH12 9DJ, Scotland, as Mandated Lead Arranger; (5) BANK OF SCOTLAND PLC acting through its office at Pentland House, 8 Lochside Avenue, Edinburgh, EH12 9DJ, Scotland, as Security Trustee; (6) BANK OF SCOTLAND PLC acting through its office at Pentland House, 8 Lochside Avenue, Edinburgh, EH12 9DJ, Scotland as Underwriter; (7) BANK OF SCOTLAND PLC acting through its office at 33 Old Broad Street, London EC2N 1HZ as Swap Bank. WHEREAS (A) The Lenders have agreed to make available to the Borrower a secured revolving credit facility in an amount of up to US$89,000,000 to initially part-finance or refinance the purchase price of the Initial Ships. (B) To the extent initially borrowed for the purposes listed in Recital (A) above and prepaid, the Borrower shall be entitled to reborrow the prepaid amounts in order to part-finance the purchase price of any Future Ships. (C) The Swap Bank has agreed to enter into interest rate swap transactions with the Borrower from time to time to hedge at least 50 per cent. of the Borrower’s exposure under this Agreement to interest rate fluctuations. (D) The Lenders and the Swap Bank have agreed to share pari passu in the security to be granted to the Security Trustee pursuant to this Agreement. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5, in this Agreement: “Advances” means the Initial Ships Advance and each Future Ship Advance and in the singular means any of them; “Affected Lender” has the meaning given in Clause 5.5; “Agency and Trust Deed” means the agency and trust deed executed or to be executed between the Borrower, the Lenders, the Agent, the Security Trustee, the Mandated Lead Arranger , the Underwriterand the Swap Bank in such form as the Lenders may approve or require; “Agent” means Bank of Scotland Plc. and any of its successors including, without limitation, any successor appointed under clause 5 of the Agency and Trust Deed; “Applicable Accounts” means, as at the date of calculation or, as the case may be, in respect of an accounting period, the annual audited consolidated accounts and financial statements of the Group or the quarterly unaudited accounts and financial statements of the Group, in each case, which the Borrower is obliged to deliver to the Agent pursuant to Clause 11.6; “Approved Broker” means each of H. Clarkson & Company Limited of London, England, Barry Rogliano Salles S.A. of Paris, France, R.S. Platou Shipbrokers A.S. of Oslo, Norway, Arrow Sale & Purchase (UK) Ltd. of London, England, Simpson Spence & Young of London, England, Fearnley AS of Oslo, Norway , Galbraith’s Limited of London, England and Gibson Shipbrokers Ltd of London, England; “Approved Flag” means the Marshall Islands flag, the Liberian flag andsuch other flag as the Agent may, in its sole and absolute discretion, approve as the flag on which a Ship shall be registered; “Approved Flag State” means the Marshall Islands, Liberia or any other country in which the Agent, may in its sole and absolute discretion, approve that a Ship be registered; “Approved Manager” means, in relation to each Ship, Allseas Marine S.A., a corporation organised and existing under the laws of the Republic of Liberia, having its registered office at 80 Broad Street, Monrovia, Liberia and maintaining a ship management office at 15, Karamanli Street, oula, Greece or any other company which the Agent may, with the authorisation of the Majority Lenders, approve from time to time as the technical and/or commercial manager of a Ship; “Availability Period” means the period commencing on the date of this Agreement and ending on: (a) (i) in the case of the Initial Ships Advance, 31 December 2007 and (ii) in the case of each Future Ship Advance, the date falling 1 month prior to the Final Maturity Date or (in the case of any Advance) such later date as the Agent may, with the authorisation of all the Lenders, agree with the Borrower; or (b) if earlier, the date on which the Total Commitments are fully borrowed, cancelled or terminated; “Borrower” means Paragon Shipping Inc., a corporation incorporated in the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island,
